DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed April 8, 2021 has been entered.
Claims 45, 48, 50, 52 and 54 are currently amended.
Claim 47 is cancelled.
Claims 45-46 and 48-64 are pending.  
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on July 6, 2020 is acknowledged.  The traversal is on the ground(s) that both groups I and II are drawn to production of at least one omega-3 LC PUFA, stating that claim 45 recites EPA and/or DHA, and claim 46 recites DHA, asserting that the two groups of claims are drawn to methods that result in the same product.  This is not found persuasive because the method set forth in group I does not recite all nucleic acids encoding all of the enzymes required for the production of DHA.  The additional enzymes are only recited in the claims of group II.  Therefore, the Examiner maintains that Groups I and II are different inventions, and there would be burden to search and examine all of the claims, as stated in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 46, 49, 51, 53 and 55-64 are withdrawn as drawn to non-elected inventions.
Claims 45, 48, 50, 52 and 54 are drawn to the elected invention and are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45, 48, 50, 52 and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 45 and 50, and claims 48, 52 and 54 dependent thereon, are indefinite in the recitation of “and wherein the control organism does not express the delta-6 desaturase, a delta-6 elongase and a delta-5 desaturase”, since it is unclear if the enzymes named in the phrase refer to the enzymes named earlier in the claim and having the limitations set forth in the claims, particularly in view of the use of the article “a” prior to delta-6 elongase and delta-5 desaturase.  Since it is unclear which delta-6 desaturase, delta-6 elongase and delta-5 desaturase are intended, it is further unclear if the coding sequences for these genes could be endogenous genes.  Therefore, the metes and bounds of the claimed invention cannot be determined.  
Claims 45 and 50, and claims 48, 52 and 54 dependent thereon, are indefinite in the recitation of “increased production of at least one omega-3 LC-PUFAs compared to a control organism” since it is unclear what would constitute a control organism.  The amendment of the claims to recite that the control organism is the same organism as the transgenic organism, but the control organism has not been transformed with the nucleic acids set forth in the claims.
Claims 45 and 50, and claims 48, 52 and 54 dependent thereon, are indefinite in the recitation of “derived from Ostreococcus RCC 809” and “derived from Fragilariopsis cylindrus” with regard to the delta-6 desaturase and delta-6 elongase, since it is unclear what would be considered “derived” and how the sequence might be altered from that of the organism, while still be considered a derivative.  
Applicants’ arguments filed April 8, 2021 have been fully considered but they are not persuasive.  Applicants argue that the amendment of the claim to recite “and wherein the control organism does not express the delta-6 desaturase, a delta-6 elongase and a delta-5 desaturase” should overcome the rejection.
The Examiner maintains that the rejection is still proper, for the reasons set forth above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 45, 48, 50, 52 and 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a transgenic organism with increased production of at least one omega-3 long chain polyunsaturated fatty acid (LC-PUFA) compared to a control organism, wherein the LC-PUFA Phaeodactylum tricornutum transformed with coding sequences for either a delta-6 desaturase or a delta-5 elongase, wherein there is an increase in omega-3 LC-PUFAs under certain growth conditions relative to the same organism that has not been transformed with nucleic acids encoding these enzymes (see pages 51-53).  
The claims are drawn to a multitude of possible transgenic organisms of any species and from any kingdom, and including any plant species (claim 47) while only transformed Phaeodactylum tricornutum have been disclosed that were transformed with either a delta-6 desaturase or a delta-5 elongase, and those transformants vary in omega-3 fatty acids depending on growth conditions (see page 42, at least).  There are no organisms described in the specification that express a nucleic acid encoding a delta-6 desaturase having at least 80% homology with SEQ ID NO: 10, a delta-6 elongase having at least 80% sequence homology to SEQ ID NO: 20, and a delta-5 desaturase having at least 80% sequence homology to SEQ ID NO: 22, and have an increased level of either EPA or DHA, including having at least 1% DHA.  The claims are drawn to a multitude of possible organisms transformed with a multitude of possible sequence combinations that produce EPA and/or DHA.  A multitude of possible structures are claimed to confer the claimed functional activity, yet none are provided in the specification.  In addition, In the present case, the specification discloses that the levels of EPA and DHA measured in the microalgae Phaeodactylum tricornutum in both transformed and non-transformed cells is highly variable depending on the stage of growth and the temperature of the growth conditions (see page 42, at least).
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 
See MPEP Section 2163, where it is taught that
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

Also, see Vas-Cath Inc. v. Mahurkar 1991 (CAFC) 19 USPQ2d 1111, 1115, which teaches that the purpose of written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from ostensible objects, that the patentee is required to distinguish his invention in his specification.
Therefore, given the lack of written description in the specification with regard to the structural and physical characteristics of the claimed compositions, one skilled in the art would not have been in possession of the genus claimed at the time this application was filed.

The Examiner maintains that the claims are drawn to a multitude of organisms comprising genes encoding three enzymes and having increased levels of EPA and/or DHA.  However, applicants have shown only two microorganisms comprising one of the genes set forth in the claims.  In addition, only the delta-6 desaturase of SEQ ID NO: 10 has been disclosed as providing a superior and distinct activity from other delta-6 desaturases.  There is no description of other sequences having at least 80% homology that would confer the same functional activity.  The claims are drawn to a large genus of possible organisms comprising coding sequences for three enzymes and producing EPA and/or DHA, yet not even one example is provided of an organism comprising the three required sequences and also producing an increased level of EPA and/or DHA. The claims encompass any transgenic organism that is a plant, microalgae or yeast, wherein each species differs in biosynthetic pathways and precursors for lipid biosynthesis.  The specification fails to describe the structural characteristics that would produce the functional characteristics in any representative number species of the vast genus claimed.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 45, 48, 50, 52 and 54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauer et al (US PGPub 2010/0088776 A1) taken with Sequence Accession AXS11793 and Sequence Accession ANN49270.  
The claims are drawn to a transgenic organism, including a plant with increased production of at least one omega-3 long chain polyunsaturated fatty acid (LC-PUFA) compared to a control organism, wherein the LC-PUFA is EPA and/or DHA, and the organism expresses a nucleic acid encoding a delta-6 desaturase having at least 80% homology with SEQ ID NO: 10 that is derived from Ostreococcus RCC 809, a delta-6 elongase having at least 80% sequence homology to SEQ ID NO: 20 that is derived from Fragilariopsis cylindrus, and a delta-5 desaturase having at least 80% sequence homology to SEQ ID NO: 
Bauer et al (US PGPub 2010/0088776 A1) teaches a transgenic plant with increased production of at least one omega-3 long chain polyunsaturated fatty acid (LC-PUFA) compared to a control 
Bauer et al do not specifically teach a delta-6 desaturase derived from Ostreococcus RCC 809, a delta-6 elongase having at least 80% sequence homology to SEQ ID NO: 20 that is derived from Fragilariopsis cylindrus, and a delta-5 desaturase having at least 80% sequence homology to SEQ ID NO: 22.
Sequence Accession AXS11793 teaches a sequence of a delta-6 elongase having 77% sequence identity to SEQ ID NO: 20.
Sequence Accession ANN49270 teaches a sequence of a delta-5 desaturase having 67% sequence identity to SEQ ID NO: 22.
Given the recognition of the value of producing a plant with increased levels of EPA and/or DHA by transforming a plant with nucleic acid sequences encoding a nucleic acid encoding a delta-6 desaturase having at least 80% homology with SEQ ID NO: 10, a delta-6 elongase, and a delta-5 desaturase, as taught by Bauer et al, and it would have been obvious to substitute other known sequences encoding the same enzymes, such as those taught by Sequence Accession AXS11793 and Sequence Accession ANN49270, and the particular percentage of the long chain PUFA would be the optimization of process parameters, and the particular species from which the sequences are derived would be a matter of choice that would not confer patentable distinction on the claimed invention. Thus the claimed invention would have been prima facie obvious as a whole to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.
Applicants’ arguments filed April 8, 2021 have been fully considered but they are not persuasive. Applicants argue that the delta-6 desaturase taught by Bauer has only 77% sequence identity, asserting 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In addition, the Examiner maintains that sequence homology is not the same as sequence identity or similarity, and therefore the prior art sequences fall within the scope of the claims, and the evidence for non-obviousness must be commensurate with the scope of the claims.


Sequence alignment of SEQ ID NO: 10 with the prior art
RESULT 6
US-12-444-193-14
; Sequence 14, Application US/12444193
; Publication No. US20100088776A1
; GENERAL INFORMATION
;  APPLICANT: Bauer, Jorg
;  APPLICANT:Wetjen, Tom
;  TITLE OF INVENTION: Processes for producing polyunsaturated fatty acids in transgenic
;  TITLE OF INVENTION:organisms
;  FILE REFERENCE: 13156-00258-US (PF58434)
;  CURRENT APPLICATION NUMBER: US/12/444,193
;  CURRENT FILING DATE: 2009-04-03
;  PRIOR APPLICATION NUMBER: PCT/EP2007/060554
;  PRIOR FILING DATE: 2007-10-04
;  PRIOR APPLICATION NUMBER: EP 06121888.9
;  PRIOR FILING DATE: 2006-10-06
;  NUMBER OF SEQ ID NOS: 44
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 14
;  LENGTH: 482
;  TYPE: PRT
;  ORGANISM: Ostreococcus lucimarinus
US-12-444-193-14


  Best Local Similarity   81.8%;  
  Matches  372;  Conservative   35;  Mismatches   43;  Indels    5;  Gaps    3;

Qy          7 DDNVPTVTVGLSEESDGMKGARNPGARAWKSTLEPHAVAKSFDRRWVKVDGVEYDVTDFK 66
              :   ||||||:  |  | |  ||    ||   |||||:||:|:||:| ::||||||||||
Db         26 EGGTPTVTVGMGSEDAGKK-TRNASVTAWTKELEPHAIA KTFERRYVTIEGVEYDVTDFK 84

Qy         67 HPGGSVIYYMLSNTGADATEAFKEFHYRSKKARKALAALPQREPEDAS---PVEDANMLK 123
              |||||||||||||||||||||||||||||||||||||||| : | ||:   |:||  |||
Db         85 HPGGSVIYYMLSNTGADATEAFKEFHYRSKKARKALAALPHK-PVDAATREPIEDEAMLK 143

Qy        124 DFAKWRKDLEREGFFKPSPAHVAYRFAELAAMFALGTALMYARWHATSVFVTACFFGARC 183
              |||:|||:||||||||||||||||||||||||||||||||:||||  || | :|||||||
Db        144 DFAQWRKELEREGFFKPSPAHVAYRFAELAAMFALGTALMHARWHVASVIVYSCFFGARC 203

Qy        184 GWVQHEGGHSSLTGSIWWDKRIQAFTAGFGLASSGDMWNLMHNKHHATPQKVRHDMDLDT 243
              |||||||||:||||:|||||||||| ||||||||||||| ||||||||||||||||||||
Db        204 GWVQHEGGHNSLTGNIWWDKRIQAFAAGFGLASSGDMWNNMHNKHHATPQKVRHDMDLDT 263

Qy        244 TPAVAFFNTAVEENRPRKFSKLWLRVQAWTFVPVTSGLVLLAWMYLLHPRHIARRKNYEE 303
              || |||||:|||||||| |||||||:|||||||||||:||  ||::||||:  |||::||
Db        264 TPTVAFFNSAVEENRPRGFSKLWLRLQAWTFVPVTSGMVLFFWMFVLHPRNALRRKSFEE 323

Qy        304 AAWIVAAHVIRTSVIKAVTGYSWITCYGLFLSTMWVSGCYLFAHFSTSHTHLDVVPSDKH 363
              |||: :||||||:|||||||||||  |||| :||| ||||||||||||||||||||||||
Db        324 AAWMFSAHVIRTAVIKAVTGYSWIASYGLFAATMWASGCYLFAHFSTSHTHLDVVPSDKH 383

Qy        364 LSWVRYAVDHTIDIDPSKSVVNWLMGYLNCQVIHHLFPDMPQFRQPEVSRRFVSFAKKWN 423
              ||||||||||||||:|: ||||||||||||||||||||||||||||||||||| ||||||
Db        384 LSWVRYAVDHTIDINPNNSVVNWLMGYLNCQVIHHLFPDMPQFRQPEVSRRFVPFAKKWN 443

Qy        424 LNYKVMSYYGAWKATFGNLNEVGKHYYIQGSQITK 458
              |||||::|||||||||||||:||||||: |||  |
Db        444 LNYKVLTYYGAWKATFGNLNDVGKHYYVHGSQRVK 478


Sequence alignment of SEQ ID NO: 20 with the prior art
RESULT 3
AXS11793
ID   AXS11793 standard; protein; 272 AA.
XX
AC   AXS11793;
XX
DT   10-DEC-2009  (first entry)
XX
DE   Thalassiosira pseudonana delta-6 elongase (D6Elo) protein, SEQ:4.
XX
KW   D6Elo; Delta-6 elongase; cosmetics; feed-additive; food; milk; seed oil;
KW   transgenic plant.
XX
OS   Thalassiosira pseudonana.
XX
CC PN   WO2009130291-A2.
XX
CC PD   29-OCT-2009.
XX
CC PF   23-APR-2009; 2009WO-EP054916.
XX
PR   25-APR-2008; 2008EP-00155186.
XX
CC PA   (BADI ) BASF PLANT SCI GMBH.
XX
CC PI   Bauer J,  Rein D,  Senger T;
XX
DR   WPI; 2009-Q61807/74.
DR   N-PSDB; AXS11792.

CC PT   Plant seed oil, useful to produce food, preferably baby food, cosmetics, 
CC PT   animal feed, preferably fish food, and medicament, comprises arachidonic 
CC PT   acid.
XX
CC PS   Disclosure; SEQ ID NO 4; 74pp; English.
XX
CC   The present invention relates to a plant seed oil, useful to produce 
CC   food, preferably baby food, cosmetics, animal feed, preferably fish food,
CC   and medicament, comprises arachidonic acid. The invention also relates to
CC   a plant seed oil, comprising arachidonic acid with a content of 
CC   approximately 7 to 26 percent by weight in the total fatty acid content, 
CC   the ratio of the weight percentage of arachidonic acid to gamma-linolenic
CC   acid being approximately 1:1 to approximately 5:1 and the ratio of the 
CC   weight percentages of arachidonic acid to dihomo-gamma-linolenic acid 
CC   being approximately 1:1 to approximately 5:1. The invention also claims: 
CC   a formulation or mixed oil comprising the plant seed oil and at least one
CC   further oil comprising vegetable oil, microbial oil and fish oil, where 
CC   the vegetable oil, microbial oil or fish oil comprises docosahexaenoic 
CC   acid; a food, preferably baby food, comprising the plant seed oil and the
CC   formulation or mixed oil; and a process for preparing the plant seed oil,
CC   comprising producing a transgenic plant by transformation with the 
CC   nucleic acid construct as in SEQ ID NOs. 15-17 (AXS11804-AXS11806), 
CC   cultivating the transgenic plant under the conditions which permit the 
CC   biosynthesis of plant seed oil, and harvesting the plant seeds, 
CC   extracting and refining the plant seed oil. According to the invention 
CC   the plant seed oil contains fatty acid composition, which is similar to 
CC   breast milk, and provides optimal growth and development to infants. The 
CC   present sequence is of the Thalassiosira pseudonana delta-6 elongase 
CC   (D6Elo) protein sequence used in the method of the invention for the 
CC   production of arachidonic acid in rapeseed.
XX
SQ   Sequence 272 AA;

  Query Match             77.0%;  Score 1123;  DB 15;  Length 272;
  Best Local Similarity   73.2%;  
  Matches  199;  Conservative   27;  Mismatches   46;  Indels    0;  Gaps    0;

Qy          1 MDEYKATLESVGDAIIQWADPESQFTGFTKGWFLTDFTSAFSIALVYVLFVIIGSQVMKV 60
              || | | :: :| ||| |:||: :|    : |:| || || :|||:|: |||:|| ||: 
Db          1 MDAYNAAMDKIGAAIIDWSDPDGKFRADREDWWLCDFRSAITIALIYIAFVILGSAVMQS 60

Qy         61 LPAIDPYPIKFFYNVSQIMLCAYMTIEACLLAYRNGYTIMPCVGYNRDDPAIGNLLWLFY 120
              |||:||||||| |||||| ||||||:||  ||||||||:|||  :| :|| : |||||||
Db         61 LPAMDPYPIKFLYNVSQIFLCAYMTVEAGFLAYRNGYTVMPCNHFNVNDPPVANLLWLFY 120

Qy        121 VSKVWDFWDTIFIVLGKKWRQLSFLHVYHHTTIFLFYWLNANVFYDGDIYLTIALNGFIH 180
              :|||||||||||||||||||||||||||||||||||||||||| |||||:||| ||||||
Db        121 ISKVWDFWDTIFIVLGKKWRQLSFLHVYHHTTIFLFYWLNANVLYDGDIFLTILLNGFIH 180

Qy        181 TVMYTYYFICMHTKDKKTGKSLPIWWKSSLTLLQLFQFITMMSQGLYLIIFGCESLSIRV 240
              ||||||||||||||| |||||||||||||||  || ||  ||||  ||:  ||: :|:|:
Db        181 TVMYTYYFICMHTKDSKTGKSLPIWWKSSLTAFQLLQFTIMMSQATYLVFHGCDKVSLRI 240

Qy        241 TATYVVYILSLFFLFAQFFVASYMQPKKSKTA 272
              |  | ||||||||||||||| ||| ||| |:|
Db        241 TIVYFVYILSLFFLFAQFFVQSYMAPKKKKSA 272





Sequence alignment of SEQ ID NO: 22 with the prior art
RESULT 2
ANN49270
ID   ANN49270 standard; protein; 463 AA.
XX
AC   ANN49270;
XX
DT   15-MAY-2008  (first entry)
XX
DE   Peridinium sp. delta5 desaturase codon optimized protein, SEQ ID: 36.
XX
KW   fatty acid synthesis; delta5 desaturase; RD5S; enzyme.
XX
OS   Peridinium sp.
OS   Synthetic.
XX
CC PN   US2007249026-A1.
XX
CC PD   25-OCT-2007.
XX
CC PF   18-APR-2007; 2007US-00787772.
XX
PR   20-APR-2006; 2006US-0793575P.
XX
CC PA   (XUEZ/) XUE Z.
CC PA   (ZHUQ/) ZHU Q Q.
XX
CC PI   Xue Z,  Zhu QQ;
XX
DR   WPI; 2008-E19968/29.
DR   N-PSDB; ANN49269.
XX
CC PT   New nucleic acid molecule encoding a delta17 desaturase enzyme, useful 
CC PT   for making long chain polyunsaturated fatty acids.
XX
CC PS   Disclosure; SEQ ID NO 36; 121pp; English.
XX
CC   The present invention relates to a novel nucleic acid molecule encoding a
CC   delta17 desaturase enzyme which has the ability to convert omega-6 fatty 
CC   acids into their omega-3 counterparts (i.e., conversion of arachidonic 
CC   acid [20:4, ARA] to eicosapentaenoic acid [20:5, EPA]). The invention 
CC   further discloses a recombinant construct comprising an isolated nucleic 
CC   acid fragment encoding delta17 desaturase along with a method of 
CC   producing long chain polyunsaturated fatty acids (PUFAs) using these 
CC   delta17 desaturase in plants and oleaginous yeast. The present sequence 
CC   represents a Peridinium sp. delta5 desaturase protein (designated RD5S) 
CC   which is codon optimized for expression in Yarrowia lipolytica.
XX
SQ   Sequence 463 AA;

  Query Match             67.0%;  Score 1618.5;  DB 12;  Length 463;
  Best Local Similarity   63.9%;  
  Matches  298;  Conservative   55;  Mismatches   84;  Indels   29;  Gaps    7;

Qy          1 MAPDADHKLRQRR----------------------LKGDEVCIDGIIYDISSFEHPGGDT 38
              |||||| |||||:                      |:| |: ||| ||||  |:||||::
Db          1 MAPDAD-KLRQRKAQSIQDTADSQATELKIGTLKGLQGTEIVIDGDIYDIKDFDHPGGES 59

Qy         39 INVFGGNDATIQYKMIHPYHTTKHLEKMKVVGKVPDYYSEYKWDTPFEREMKREVFKIVR 98
              |  ||||| |  ||||||||:  |||||| ||:|||| ||||:|||||||:|:|||||||
Db         60 IMTFGGNDVTATYKMIHPYHSKHHLEKMKKVGRVPDYTSEYKFDTPFEREIKQEVFKIVR 119

Qy         99 RGQEFGTNGYFFRAISYIAMFFYLQYLWM-QESSYTLAIVYGISMGLIGLNVQHDANHGA 157
              ||:|||| ||||||  || :||||||||:   ::: ||| ||:|   |||||||||||||
Db        120 RGREFGTPGYFFRAFCYIGLFFYLQYLWVTTPTTFALAIFYGVSQAFIGLNVQHDANHGA 179

Qy        158 ASKKVWVNDLLGLGADFIGGSKWLWMEKHWTHHAFTNHREKDPDGLAAEPFLLFNDYDLS 217
              |||| |:|:||||||||||||||||| :||||| :||| ||||| | ||| |||||| | 
Db        180 ASKKPWINNLLGLGADFIGGSKWLWMNQHWTHHTYTNHHEKDPDALGAEPMLLFNDYPLG 239

Qy        218 SSKRAGYHAYQGIYLVLLLCGYWLSAIIDIPVIWNLQDRGALTVGIQLDNDWIASRRKYA 277
                ||   | :|  | : :| |||:|:: : | | :|| |||  ||::::||:||  ||||
Db        240 HPKRTLIHHFQAFYYLFVLAGYWVSSVFN-PQILDLQHRGAQAVGMKMENDYIAKSRKYA 298

Qy        278 VSLRILYLFCNIVVPLYN-NFSWTTVSHINVMGICGSLTLGLLFTLSHNFENVDRDPTNL 336
              : ||:||:: ||| |: |  || | |:||  ||:  ||||  || ||||||| |||||  
Db        299 IFLRLLYIYTNIVAPIQNQGFSLTVVAHILTMGVASSLTLATLFALSHNFENADRDPT-Y 357

Qy        337 NLNETEEPVCWFKSQVETSSTYGGMISGWLTGGLNFQVEHHLFPRMSSAWYPFIAPKVRE 396
                 :  |||||||||||||||||| ||| |||||||||||||||||||||||:||| |||
Db        358 EARKGGEPVCWFKSQVETSSTYGGFISGCLTGGLNFQVEHHLFPRMSSAWYPYIAPTVRE 417

Qy        397 ICKKHGVRYVYYPWLLQNMYSTLKYTHEVGVGSHWKD--NPFKGEM 440
              :||||||:| ||||: ||: ||:|| |: | ||:||:  ||: |::
Db        418 VCKKHGVKYAYYPWVWQNLISTVKYLHQSGTGSNWKNGANPYSGKL 463


Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662